Title: From Thomas Jefferson to Archibald Robertson, 16 November 1821
From: Jefferson, Thomas
To: Robertson, Archibald


            Dr Sir
            Pop. For.
Nov. 16. 21.
          I had destined a sum of rent due to me July 1. to pay the amt of my last year’s acct to you, 611.17 which however not being yet recieved I inclose you an order for that sum payable Jan. 1. ensuing being the earliest I can command with certainty. this will be due for wheat sold & payable then. mr Yancey had supposed we should have 1000. 6. for m but as we proceed in fanning , it appears to yield less than expected: and altho there is a certainty there will be more than will cover this order, yet I have thought it due to the purchaser to limit the order provisionally as I have done. I could have been more punctual with you, but that I have had to make considble payments towards the bond assd to mr Miller, & am to pay the whole by the 1st of July next.I will thank you for my acct for the  present year to wit to July 31. last past which shall be pd as soon as I can bring my affrs up to it with the aid of better prices for produce. Accept the assurance of my friendship & respectTh:J.P.S. be so good as to let the inclosed letter to mr Boling remain in your hands until called for by him or some of his neighbors by his order as has been agreed between us.